Case 3:21-cr-00022-MMH-MCR Document 45 Filed 07/08/21 Page 1 of 1 PageID 129


                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION

 UNITED STATES OF AMERICA                      CASE NO. 3:21-cr-22(S1)-MMH-MCR
 v.
 KRISTOPHER JUSTINBOYER ERVIN

 Counsel for Government:                             Counsel for Defendant:
 Laura Taylor                                        Alex King
                                                     Finley Williams

                 HONORABLE MARCIA MORALES HOWARD
                    UNITED STATES DISTRICT JUDGE

 Courtroom Deputy: Jodi L. Wiles             Court Reporter: Cindy Packevicz Jarriel


                                CLERK’S MINUTES

PROCEEDINGS OF:          MOTION HEARING

Oral argument by counsel.

Defendant’s Motion to Dismiss Superseding Indictment and Memorandum of Law
(Dkt. No. 30) is DENIED.

Defendant moves to continue the trial. The United States does not object.

Defendant’s ore tenus motion to continue the trial is GRANTED. For the reasons
stated on the record during the hearing, the Court finds that the ends of justice served
by granting such a continuance outweigh the best interest of the public and the
Defendant in a speedy trial. All time from now until the end of the October 2021
trial term shall be excludable time.

      CASE RESET:
      Special Status:                   September 20, 2021, at 9:30 a.m.
                                        (Defendant is required to be present.)
      Trial Term:                       October 4, 2021, at 9:00 a.m.

The plea deadline is September 27, 2021.

The United States is directed to file a Bill of Particulars no later than July 16, 2021.




Date: July 8, 2021        Time: 2:03 p.m. – 2:39 p.m.           Total: 36 Minutes
